Citation Nr: 1726966	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  11-26 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a back condition, to include as secondary to a bilateral knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988, with subsequent service in the Naval Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the Veteran's file has subsequently been transferred to the RO in Denver, Colorado, and that office forwarded the appeal to the Board.

The Board acknowledges that the issue of entitlement to service connection for gastroesophageal reflux disease (GERD), due to NSAID medications for degenerative joint disease, has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this claim.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

The issues of entitlement to service connection for a right knee condition, service connection for a left knee condition, and service connection for a back condition, to include as secondary to a bilateral knee condition, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a June 1989 rating decision, the RO denied service connection for a left knee condition.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year appeal period.

2.  The evidence received since the June 1989 rating decision, by itself, or in conjunction with previously considered evidence, does raise a reasonable possibility of substantiating the claim for service connection for a left knee condition. 


CONCLUSIONS OF LAW

1.  The June 1989 rating decision denying service connection for a left knee condition is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016).

2.  As new and material evidence has been received since the issuance of a final June 1989 decision, the criteria for reopening the claim for service connection for a left knee condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156 (a); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (regardless of action taken by RO, Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, in June 1989, the RO denied the Veteran's claim for service connection for a left knee condition for a lack of both a current diagnosis and a nexus opinion linking an asserted current disability to service.  Notably, VA recognized that the in-service component of service connection was satisfied.  This decision is final, as the Veteran did not appeal.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  In March 2010, the Veteran submitted a claim to reopen his claim for service connection for a left knee condition.  

The evidence of record at the time of the final prior decision in June 1989, included, inter alia, the Veteran's service treatment records,w hich included evidence that the Veteran during service complained of left knee pain with no specific trauma involved.

The evidence submitted and obtained since the June 1989 rating decision includes August 1989 Fort Lyons Medical Center medical records; December 2007 through March 2016 Denver VA Medical Center records, May 2004 through November 2007 private medical records from Dr. Mohr, May 2010 through March 2011 Oklahoma VA Medical Center records, and the Veteran's lay statements, to include his statements in his March 2013 VA Form 21-438 and September 2011 VA Form 9.

Upon review of this evidence, the Board finds that it is both new and material sufficient to reopen the Veteran's claim.  The evidence is "new" as it had not been previously considered by VA, and the evidence is "material" because it relates to unestablished facts necessary to substantiate the underlying secondary service connection claim.  

Specifically, in the August 1989 Fort Lyons Medical Center medical records, the Veteran reported unstable and painful bilateral knee problems, which he claimed had its onset and continued during his active service.  In the September 2011 Denver VA Medical Center records, X-rays of the bilateral knees and back reveal degeneration of the knees (osteoarthritis) and degeneration of the lumbar spine with apparent vague sclerosis of the left sacroiliac joint.  The May 2004 through November 2007 private medical records from Dr. Mohr reflect the Veteran's potential continued symptomology of knee pain.  The Veteran stated in his March 2010 VA Form 21-4138 that his bilateral knee pain has worsened and that the Veteran's back pain had it onset during his active duty.  Also, the Veteran stated in his September 2011 VA Form 9 that he has had knee problems since he was in service and that he believes his back problems are due to his knee problems.

The Board finds the newly submitted evidence supports a finding of competent evidence of the Veteran's current disabilities, of the Veteran's continued symptomatology of his current disabilities, and the onset of his disabilities during his active duty; thus establishing two (at least in the prima facie sense) of the three elements of service connection;  and therefore triggering VA's duty to assist in providing the Veteran a VA examination. 

Give such, the claim for service connection of a left knee condition is reopened. 


ORDER

New and material evidence having been received, the claim for service connection for a left knee condition is reopened.


REMAND

In regards to the Veteran's claim for service connection for his left knee, the Veteran was last afforded a VA examination in February 1989, in which the VA examiner noted that there was not a current left knee disability.  The Board finds that based on the new and material evidence received there is evidence of a current left knee disability and based on evidence of left knee pain in service and  the Veteran's lay statements, he contends the onset of his left knee disability was during his active duty.  Thus, it could not be said that the remaining element, a nexus between the current diagnosis and the in-service event, could not be established were he to be provided a VA medical examination.  Additionally, a VA examination is necessary as based on the Veteran's private treatment records by Dr. Mohr, in October 2003 the Veteran fractured his left tibia plateau while he was at his place of employment.  Thus, the VA examiner should also discuss what impact this October 2003 injury has on the Veteran's current left knee condition.

The requirement to provide a VA medical examination is part of the duty to assist.  As the current matter takes the form of a claim to reopen, VA's duty to assist is triggered and the Veteran is entitled to a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110; see also McClendon v. Nicholson, 20 Vet. App. 79 (2006) (an examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim).  

In regards to the Veteran's claim for service connection for his right knee condition, the Board notes the Veteran has never been afforded a VA examination for this claimed disability.  Based on the evidence of record, including the Veteran's current diagnosis of degeneration changes in his right knee, continued treatment of his right knee, and the Veteran's lay statements that he has experienced knee pain with an onset during his active duty, the Veteran is entitled to a VA examination to determine the nature and etiology of his right knee condition.  Also, a VA examination is necessary to determine what impact the Veteran's October 2003 knee injury had on his current right knee condition. 

In regards to the Veteran's claim for service connection for his back condition, the Board notes the Veteran has never been afforded a VA examination to determine the nature and etiology of his back condition.  Again, based on the Veteran's September 2011 X-rays, the Veteran currently has arthritis of the lumbar spine.  Furthermore, in the Veteran's March 2010 statement, the Veteran contends the onset of his back pain occurred during service due to lifting heavy equipment during his active duty.  The Veteran also contends in his VA Form 9 that he believes his back pain is due to his knee problems.  

The Board notes that in November 2007, the Veteran went to the Emergency Department for what he described as "excruciating pain in his back."  Thus, in determining the nature and etiology of the Veteran's current back condition, the VA examiner should discuss what impact, if any, does the Veteran's November 2007 back pain have on his current back condition.  

Therefore, per McClendon, the Veteran is entitled to a VA examination to determine the nature and etiology of his back pain and to determine whether his back pain is caused or aggravated by his knee problems.  

Lastly, the Veteran identified another knee injury in which he claimed occurred during a period of inactive reserves service.  During his inactive reserves service, the Veteran was employed at Pueblo Army Depot, from 1990 through 1992, during which he injured his right knee and lower back.  Per the Veteran's DD-214, upon separation from active duty the Veteran was transferred to the Naval Inactive Reserves for a term to expire in June 1992.  The Board finds further development is warranted to obtain service personnel and/or treatment records corresponding to any period of inactive duty for training (INACDUTRA).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department or other appropriate repository of records and request complete service treatment and personnel records corresponding to the Veteran's INACDUTRA service, to include from the Naval Reserve Personnel Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the electronic claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  After completing the above development to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed left knee condition.  The examiner should address the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee condition, to include osteoarthritis of the left knee, is caused by, or otherwise etiologically related to, the Veteran's active service.

The examiner should address what impact, if any, the Veteran's October 2003 knee injury has on his current left knee disability. 

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed right knee condition.  The examiner should address the following:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee condition, to include osteoarthritis of the right knee, is caused by, or otherwise etiologically related to, the Veteran's active service.

The examiner should address what impact, if any, the Veteran's October 2003 knee injury has one his current right knee disability.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed back condition. The examiner should address the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back condition is caused by, or otherwise etiologically related to, the Veteran's active service, to include as due to performing activities such as lifting heavy equipment during service.

(b)  Whether it is at least as likely as not that the condition is caused OR aggravated by the Veteran's bilateral knee condition.

VA examiner should discuss what impact, if any, does the Veteran's November 2007 back pain has on his current back condition.  

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.

In offering this opinion, the examiner is instructed that the phase "caused by or result of" is insufficient to address the question of aggravation.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of her observable symptoms over time.

The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.  A complete rationale should be provided for all opinions rendered. 

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue of entitlement to service connection for a right knee disability.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


